                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

NADIA ARLETTE PHILLIPS,                                )
                                                       )
                               Plaintiff,              )
                                                       )         JUDGMENT IN A
                                                       )         CIVIL CASE
v.                                                     )         CASE NO. 5:19-CV-111-D
                                                       )
THE STATE OF NORTH CAROLINA, 10TH                      )
JUDICIAL DISTRICT, CRIMINAL COURTS,                    )
WAKE FOREST POLICE DEPARTMENT,                         )
THE NORTH CAROLINA STATE DISTRICT                      )
COURT, CIVIL COURTS, UNIVERSITY OF                     )
NORTH CAROLINA HEALTH SYSTEMS,                         )
JAMES HOWARD HICKLAND, LAURA                           )
HURST, FLORENCE COVINGTON                              )
HICKLAND, STAUFF, GROSS, PRIVETTE                      )
PLLC, SARAH LYNN PRIVETTE, NELSON                      )
FAMILY LAW, SUZANNE ALICE NELSON,                      )
HOWARD GREEN MCCOY, ROBERT                             )
EARLY HOWARD, JR., DUKE PRIMARY                        )
CARE, DUKE WOMEN’S ONCOLOGY                            )
CENTER, DUKE GYN/ONCOLOGY, and                         )
PSNC ENERGY,                                           )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS plaintiffs application to
proceed in forma pauperis [D.E. l], ADOPTS the conclusions in the M&R [D.E. 7], and
DISMISSES plaintiffs complaint for lack of subject-matter jurisdiction.


This Judgment Filed and Entered on May 5, 2020, and Copies To:
Nadia Arlette Phillips                                 (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
May 5, 2020                                            (By) /s/ Nicole Sellers
                                                                 Deputy Clerk




              Case 5:19-cv-00111-D Document 10 Filed 05/05/20 Page 1 of 1
